Gantt, J.
This is an appeal from an order denying a motion to set aside a judgment by default taken against the members or alleged members of a firm or organization engaged in running a lottery, and having headquarters and an office at Kansas City, Kan.
The motion to set aside the judgment was made on two grounds: First, that there was no service of the summons on the defendants; and, Second, that the complaint does not state facts sufficient to constitute a cause of action. We deem it necessary to consider only the last ground of the motion.
The complaint alleges: That the defendants “have done a large lottery business throughout the United States,” and “to promote their said business” offered a reward, which was printed and signed on the back of each ticket, and on the back of the ticket in question, as follows: “$15,000.00 Keward. We hereby offer a reward of fifteen thousand dollars, through the Metropolitan National Bank *442of Kansas City, Mo., to any one who can produce a prize ticket, bearing our signature, which has not been promptly cashed upon presentation to us, No. 2 Central avenue, Kansas City, Kansas. E. Fox & Co.”
That the defendants did not conduct any drawing themselves, but used the drawings of the Louisiana lottery on which to award their prizes, by awarding prizes on the numbers on their tickets corresponding to those which won prizes in suchLouisiana lottery. That by the regular drawing of the Louisiana lottery held on February 7, 1893, its ticket No. 62,791 won, and that by reason thereof the ticket in question, being the same number in defendants’ lottery, won a prize of $15,000.
That on February 21, 1893, this ticket, which had been sold by defendants, was duly presented for payment at their office, as named in said offer of reward, and payment refused. That afterwards, on the 10th of March, 1893, plaintiff presented the ticket, and demanded the reward, and payment of the same was also refused. And thereupon plaintiff brings this suit, not for the recovery of the amount of the prize drawn by the ticket, but for the recovery of the reward so offered on the back of the ticket.
Counsel for respondent urges that it will not be presumed that the. laws of Kansas prohibit the sale of lottery tickets, and that, even if it will be so presumed, it does not appear that plaintiff was in any way connected with such sale. Whether this court will presume that the law of Kansas is the same as the statute law of this state against lotteries, or that the common law as to lotteries exists in that state, it is not necessary here to decide. We will certainly presume one or the other. But it does not appear that the ticket in question was sold in Kansas, or where it was sold, and it makes no difference. One or the other of these presumptions will apply. It is true that it does not appear whether or not plaintiff purchased this lottery ticket or made the gambling contract represented by it; and counsel argues that this offer of reward was not intended for such purchasers of lottery tickets, but for the general public, as distinct from such purchasers. By the terms of the offer of,the reward, the party claiming it must produce the ticket in order to obtain it. We cannot presume that the offer was intended only for those of the general iiublic who might pick the tickets up *443after the purchaser of them had thrown them away. We must presume that the -intention was to give the holder of a lottery ticket, indirectly, a supposed security for the payment of his prize, if he won one, which he could not get directly under his gambling contract. We must also presume that the plaintiff holds the ticket either as original purchaser, or under him, so that it is tainted with illegality in his hands.
We are of the opinion that the contract represented by the offer of reward is founded on, and in affirmance of, the illegal gambling contract, and made to secure the performance of that illegal gambling contract, and is itself illegal, as against public policy.
Where the holder of such a ticket is not allowed to recover on the contract expressed on the face of it, he will not be allowed to turn it over, and recover on the contract expressed on the back of it.
For this reason the order appealed from should be reversed. SO' ordered.
(Opinion published 57 N. W. Rep. 930.)